Citation Nr: 1229662	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  02-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975.  He died in January 2000.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim was denied by the Board in a May 2003 decision, which was vacated by the Court of Appeals for Veterans Claims (Court) in July 2007.  Following a May 2008 Board remand, further development was undertaken, and in June 2009, the Board again denied the claim.  The appellant again appealed to the Court.  In April 2011, the Court vacated and set aside the June 2009 Board decision and remanded it for action consistent with the Court's Order. 

The Board notes that the issue of entitlement to Dependency and Indemnification Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 was deemed abandoned in the Court's April 2011 Memorandum Decision.  Also, the Board's June 2009 decision related to the appellant's accrued benefits claim was affirmed by the Court in April 2011.  Thus, neither of these issues will be further discussed by the Board.

In December 2011, the Board remanded the cause of death claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In April 2012, the Board sought expert opinion from a Veterans Health Administration (VHA) neurologist.  The opinion obtained, dated May 2012, has been provided to the appellant and his representative with an additional 60-day period to provide further evidence and/or argument.


FINDINGS OF FACT

1.  The Veteran died in January 2000 with the immediate cause of death identified on his death certificate as liver encephalopathy due to liver failure as a consequence of cirrhosis of the liver.  

2.  During his lifetime, the Veteran was service-connected for a seizure disorder rated as 80 percent disabling effective January 31, 1994.

3.  At the time of his death, the Veteran had a total rating due to unemployability caused by service-connected disability (TDIU) effective December 1, 1994.

4.  The preponderance of the evidence demonstrates that a liver disorder, including hepatic encephalopathy, hepatic failure and cirrhosis of the liver and GI bleed as a complication of cirrhosis of the liver, first manifested many years after service and is not shown to be causally related to an event in service.

5.  The preponderance of the evidence demonstrates that the Veteran's service-connected seizure disorder did not cause or contribute substantially or materially to cause death; his symptoms of hepatic encephalopathy, decreased mental status, dry blood in mouth and diarrhea prior to his death were attributable to the complications of liver cirrhosis including a gastrointestinal (GI) bleed.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for DIC claims.  In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

The appellant filed her DIC claim in February 2000, which was prior to the passage of the VCAA.  Thus, pre-adjudicatory VCAA compliance is an impossibility.  

In a July 2007 decision, the Court found that VA had not achieved VCAA-compliant notice with respect to this matter. Thus, the matter was returned to the Board so that compliance with the notice provisions of the VCAA could be achieved.  As discussed directly below, compliance with the Court's decision was accomplished by issuance a June 2008 VCAA letter to the appellant.

VCAA content-compliant notice was sent to the appellant on June 16, 2008.  This letter advised the appellant of the types of evidence and/or information deemed necessary to substantiate a typical DIC claim under 38 U.S.C.A. § 1310 as well as the relative duties on the part of the appellant and VA in developing her claim.  She was specifically advised that the Veteran was service-connected for a seizure disorder.  She was advised of what is required to establish direct and secondary service connection.  She was also advised of the criteria for establishing disability ratings and effective dates of awards.  Further, the Board notes that the appellant is represented by an attorney, charged with a duty of sufficient knowledge of the laws and regulations pertaining to VA benefits.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). 

On this record, the Board finds that the untimely notice compliance has not resulted in any prejudicial harm to the appellant.  In this respect, the appellant is represented by an attorney and has demonstrated actual knowledge of the evidentiary requirements by submitting medical opinions on the dispositive issue in the case.  Additionally, the timing deficiency of the VCAA notice was cured with readjudication of the claim in the February 2009 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For DIC claims under 38 U.S.C.A. § 5103A(a), VA is required to provide assistance if a reasonable possibility exists that such assistance would aid in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all relevant service treatment records as well as private and VA clinic records identified by the appellant as relevant to the appeal, including the terminal records.  There are no outstanding requests for VA to obtain any relevant federal or private clinic records.  

In a decision dated in April 2011, the Court vacated and remanded that part of the Board's June 2009 decision that denied service connection for the cause of the Veteran's death, so that the Board could take action to respond properly to a favorable June 2008 medical opinion from M.R.M., D.O., the emergency room physician who treated the Veteran at the Community Hospital Lakeview on January 13, 2000.  The Court found in part that the Board had improperly relied on VA medical opinion evidence that did not sufficiently consider the favorable opinion of Dr. M.R.M., an opinion that the Court found to carry at least some degree of probative weight.  The Board has achieved compliance with the Court's April 2011 decision by obtaining a well-supported medical opinion from a Veterans Health Administration (VHA) neurologist, as described directly below.  The medical opinion directly considers and responds to the medical opinion of Dr. M.R.M., and, for reasons discussed at length in this decision, carries substantially greater probative weight than the opinion provided by Dr. M.R.M.

The appellant's representative has argued that the Board's obtaining of an expert medical opinion in this matter was not needed or warranted.  The Board disagrees.  There were of record at the time of the Board's review of the claims file in March 2012 favorable and unfavorable medical opinions, but none which contained a sufficient rationale or reflected sufficient understanding of the medical history involved as to permit the Board to make a sound decision in this matter.  For example, as will be discussed further below, the opinion of Dr. M.R.M. contained only a very short rationale and did not reflect a sufficient understanding of the Veteran's medical treatment and status after he had been admitted for treatment from the emergency room in January 2000.  Similarly, VA physicians who provided unfavorable opinions to that point had overlooked the opinion of Dr. M.R.M. or signs and findings that lent support to the theory that the Veteran arrived at the emergency room after having experienced a seizure at home.  These matters are discussed at greater length below in this decision.  The appellant's representative has further argued that the matter is not of sufficient complexity or controversy to have warranted obtaining a medical expert opinion.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  The Board finds that the matter is complex, so that a high degree of medical expertise was required to achieve an equitable disposition in this appeal.  Id.  The factors contributing to this complexity include a long history of seizures and a service-connected seizure disorder, and some evidence consistent with seizures prior to emergency room treatment in January 2000, but also an array medical signs, symptoms, laboratory findings and medical findings that cast large doubt on whether the Veteran actually experienced a seizure in connection with his emergency room admission and terminal period of treatment in January 2000.  

The Board has obtained expert medical opinion from a VHA neurologist.  The opinion obtained, dated May 2012, is based upon an accurate review of the factual history as found by the Board, directly answers the questions posed by the Board, and cites to specific findings and rationale to support the conclusion reached.  The Board finds that this examination report complies with its prior remand directives, and is adequate for rating purposes.  Notably, there is no lay or medical evidence suggesting that liver or GI abnormality had its onset in service or is otherwise related to service.  Thus, additional medical opinion on a direct service connection theory is not warranted, as there is no indication or suggestion of any sort that there is a reasonable possibility such development would substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Overall, the Board finds that the evidence of record is sufficient to decide the claim, and that there is no reasonable possibility that any further assistance would aid in substantiating the claim.  DeLaRosa, 515 F.3d at 1319.


Applicable Laws and Regulations

The appellant seeks to establish her entitlement to service connection for the cause of the Veteran's death.  She primarily alleges that the Veteran's service-connected seizure disorder caused or contributed to the cause of his death.

DIC may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. §§ 1110, 1131.

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen  v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this matter, there is no evidence to show that the Veteran's service-connected seizure disorder, his sole service-connected disability, caused or aggravated the nonservice-connected cirrhosis of the liver or resulting hepatic disorders that were found to be the underlying and immediate causes of his death.  All competent medical evidence of record indicates that the Veteran's liver disorder was due to chronic excessive alcohol use, and there is nothing to show or suggest in any way that his seizure disorder could have caused or aggravated his liver disorder.  Thus, the preponderance of the evidence is against this theory of entitlement; service connection for the cause of the Veteran's death on a secondary basis is not warranted and will not be discussed further in this decision.  38 C.F.R. § 3.310.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as cirrhosis of the liver, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is whether it is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data;
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case. 


Factual Summary

The Veteran was born in August 1954.  He died in January 2000.  His death certificate lists his immediate cause of death as liver encephalopathy due to liver failure as a consequence of cirrhosis of the liver.  

During his lifetime, the Veteran had been service-connected for a seizure disorder.  His service treatment records are completely negative for any complaints or clinical findings of a liver disorder of any kind.  During his service separation examination in September 1975, he responded in the negative when asked if he then had, or had ever had, stomach, liver, or intestinal trouble.  On examination, his abdomen and viscera were clinically evaluated as normal. 

However, the Veteran was evaluated for an episode of "common faint" in August 1974.  In September 1974, he experienced a syncopal episode of undetermined etiology.  He reportedly fell to the floor while playing pool.  The Veteran was treated for an episode of drunkenness in December 1974.  In January 1975, the Veteran was evaluated for a hematoma above the left eye (OS) after being hit on the forehead with a 109 track barrel.  As noted, the Veteran was discharged from active service in October 1975.

In pertinent part, VA medical records in May 1978 reflect the Veteran's evaluation for "black out" spells.  An electroencephalogram (EEG) was within normal limits, but a brain scan was abnormal with a nonspecific superficial abnormality identified in the left posterior parietal skull/cap region.

The Veteran was next evaluated by VA for seizure activity in January 1984.  The Veteran had an episode of sudden dizziness with blurred vision which resulted in a fall.  He reported biting his tongue with symmetrical weakness, but denied aura and urination.  He could not recall if he had tonic clonic movements.  He reported similar symptoms during prior seizure episodes with possible tonic spasm but no typical grand mal activity such as eyes rolling upwards and clonic jerking.  He was also treated for GI bleeding diagnosed as diverticulosis.  His laboratory testing showed abnormal liver functioning.  The Veteran was provided diagnoses of seizure disorder, diverticulosis, and dental caries.  He was prescribed Dilantin and advised of the potential for injury due to his seizure disorder.  The Veteran was also advised to refrain from alcohol abuse, but his compliance was deemed doubtful.  

Thereafter, the Veteran was evaluated for alcohol abuse in June 1984.  In October 1991, the Veteran reported a falling episode due to a seizure resulting in an injury to the left arm.  He had not taken his Dilantin prescription for approximately one month.

In August 1992, the Veteran was treated for alcohol withdrawal, which required the use of locked leather restraints.  There were also considerations given to assessments of grand mal seizure activity secondary to medication non-compliance and alcoholic liver disease.  One examiner commented that the Veteran's seizure activity was questionably (?) aggravated by alcohol (alc) use.  A discharge summary reflected diagnoses of alcohol related hallucinosis, chronic alcoholism and seizure disorder, cause unknown.

In May 1995, a VA physician reviewed the Veteran's claims folder and concluded that the Veteran's syncopal episodes during active service could have been a precursor to the seizure disorder diagnosed after service.

On VA Compensation and Pension (C&P) examination in May 1995, the Veteran reported a history of the onset of seizures at the age of 19, which were now better-controlled with Dilantin.  The Veteran also reported drinking "all my life," which apparently started in his teens.  The Veteran himself was unaware of a relationship between alcohol drinking and his seizures.  His last seizure had occurred about one month previous manifested by falling down, tongue biting and loss of bladder control.  He stated that, when off Dilantin, he seizured quite easily.  Overall, the Veteran reported having had 4 seizures in the past 12 months.  He lost consciousness during seizures and was only aware of his seizures when awakening with a bitten tongue, loss of urine control and severe muscle aching.

An RO rating decision in June 1995 awarded service connection for seizure disorder and assigned an initial 80 percent evaluation.  A September 1995 RO rating decision awarded entitlement to TDIU effective August 14, 1995.  A Board decision in May 1997 held that the proper effective date of award for TDIU was December 1, 1994.

On January 13, 2000, at 16:54, an ambulance was called to the Veteran's home after he had been found unconscious.  The ambulance arrived at 16:58.  The Veteran was responsive to pain with verbal moans.  It was noted that he had a history of a seizure disorder, high alcohol intake and non-compliance with medications.  There was evidence of dried blood around his mouth and incontinence.  The responding emergency technician noted "PT APPEARED POSTICTAL."  The suspected diagnosis was post-ictal seizure activity.  He was taken by ambulance to the emergency room at the Community Hospital in Lakeview.

The emergency room record at Community Hospital in Lakeview shows that the Veteran arrived at 17:30.  The attending physician was Dr. M.R.M.  The Veteran presented with swelling of the ankles and feet.  It was noted that the Veteran had been found at home after having a seizure.  He had last been seen by relatives on January 12, 2000, at approximately 17:00, at which time he "seemed fine."  It was reported that the ambulance technicians had found evidence of diarrhea throughout the house.  During the work-up, it was described as a possible seizure.  There was no evidence of any acute trauma.  It was noted that the Veteran had a history of a seizure disorder and of alcohol abuse.  Following the work-up in the emergency room, the Veteran was transferred by air to St. Francis Hospital.  The transfer diagnoses included decreased level of consciousness, coma; metabolic acidosis (compensated); fever; urinary tract infection; possible/probable sepsis; a history of seizures and chronic alcohol abuse; and probable hepatic encephalopathy.

The records from St. Francis Hospital show that the Veteran presented with significant metabolic acidosis, altered coagulation studies, and profound anemia.  Drug studies were positive for cannabis.  His ammonia level was described as quite high with his level of consciousness correlating to changes in his ammonia level.  A history was obtained that the Veteran had been found in the home after not being seen for four days, and had been found unresponsive in his bed with evidence of bleeding.  The Veteran was described as non-compliant with his Dilantin prescription.

After 6 days, the Veteran was extubated and an attempt was made to transfer him to the medical floor.  However, he experienced increasing respiratory failure and was returned to the intensive care unit.  During his stay in the hospital, he underwent a number of radiologic studies, including computerized tomography of the head which was significant only for fluid in the nasopharynx.  An ultrasound of the liver and biliary tree indicated a distended, sludge-filled gallbladder and a small amount of pericholecystic fluid, possibly related to hepatitis or low albumin.  During his course in the hospital, the Veteran received numerous transfusions of blood and blood products.  It was noted that he had a history of a seizure disorder and that such disorder would be treated as necessary.

Following his return to the intensive care unit, the Veteran did not regain consciousness.  At a meeting with the Veteran's family, it was determined that if the Veteran went into cardiac or respiratory failure, efforts at resuscitation should cease.  Thereafter, the Veteran was extubated and transferred to the Palliative Care Unit where he was provided with comfort care.  He expired on January [redacted], 2000, with the cause of death primarily attributed to liver failure.  In addition to liver failure, the diagnoses at the time of his death were alcoholic hepatitis, gastrointestinal bleeding, and hepatic encephalopathy.

In June 2000, M.R.M., D.O., the emergency room physician who treated the Veteran at the Community Hospital Lakeview on January 13, 2000, provided the following statement:
      
On January 13, 2000, I was the physician on duty in the Emergency Room at Community Hospital Lakeview.

On the above stated date I had occasion to treat [the Veteran] in the Emergency Room.  I have recently reviewed his chart from that visit.

According to that chart the patient arrived to the ER after having suffered a seizure at home.

Also, it is my understanding that this patie[n]t's past medical history was positive for seizures.

This letter is written at the request of his wife, [J.N.] to clarify the circumstances under which [the Veteran] presented to the ER.

In September 2008, Dr. M.R.M. provided a revised statement which opined as follows:

On January 13, 2000, I was the Emergency Room doctor when the ambulance attendants brought [the Veteran] to Eufaula Community Hospital Lakeview.

[The Veteran] was unresponsive and had swollen ankles and feet after having had a seizure.

It is my professional medical opinion, and from the emergency room records and examination, that [the Veteran] had initially suffered a seizure disorder that contributed substantially to his death.

In December 2008, a VA examiner reviewed the claims folder and provided opinion that the Veteran had died of hepatic encephalopathy, hepatic failure and cirrhosis of the liver due to chronic alcoholism.  It was opined that the Veteran's seizure disorder did not cause any of the conditions leading to the Veteran's death.

Thereafter, the Board sought an additional opinion because the December 2008 VA examiner did not address the issue as to whether the Veteran's service-connected seizure disorder contributed to the cause of the Veteran's death.

In an opinion dated December 2011, a VA examiner opined that the Veteran's seizure disorder did not contribute substantially or materially to the Veteran's death or his liver disease that ultimately caused his death.  The examiner did not offer a specific rationale other than noting that the emergency room record of January 13, 2000, "did not mention" that the Veteran had a seizure before being brought to the emergency room.

In April 2012, the Board sought expert opinion from a VHA neurologist as the December 2011 VA examiner opinion did not appear to consider that the ambulance records noted that the "PT APPEARED POSTICTAL" and suspected a diagnosis of post-ictal seizure activity.  The opinion obtained, dated May 2012, states as follows:

I am the Director of the San Antonio VA Epilepsy Center of Excellence and a Neurologist who is a current Diplomate of the American Board of Psychiatry and Neurology, a member board of the American Board of Medical Specialties.  I have worked in the field of Epilepsy for over two decades.  I have reviewed a dossier of more than 12 cm of letter size medical records and legal proceedings.

I was asked the following question:
"Is it at least as likely as not (is there an approximate probability of 50 percent or greater) that the Veteran's seizure disorder contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death?  In providing this opinion, the reviewing physician is requested to discuss whether there is any medical reason to accept or reject the conclusion by Dr. M.R.M. that the Veteran's seizure disorder contributed to the cause of his death."

The death certificate indicated 3 conditions as the cause of death 1) hepatic encephalopathy, 2) hepatic failure, and 3) cirrhosis of the liver.

Dr. M.R.M. submitted a letter indicating that he was the ER physician.  The ambulance report indicates that the paramedics suspected a seizure (i.e.: postictal) and noted he had decreased level of consciousness, dry blood in his mouth and incontinence.  Although these might be signs of a convulsive seizure, they are also signs of a person having a severe GI bleed.  In the ER, Dr. M.R.M. found swollen ankles and feet.  The EKG showed a tachycardia of 155.  The initial CBC laboratory study at the local ER (Community Hospital Lakeview) demonstrated hematocrit level of 20.7 (1/13/00 at 18:15) with a hemoglobin of 7.0.  Their normal levels are 42-52% and 14-18 g/dl.  The albumin was only 1.6 g/dl (normal 3.5-5.0) contributing to the swollen ankles and feet.  Ammonia was also significantly elevated.

Knowing the subsequent hospital course and studies performed at St. Francis, the most likely cause of death was a GI bleed which is one of the complications of Cirrhosis of the liver, and manifested with hepatic encephalopathy, decreased mental status, dry blood in the mouth, diarrhea with digested blood products, etc.  The most likely trigger of the event that led to [the Veteran's] death was an acute GI bleed, not an epileptic convulsive seizure.  This has an approximate probability of 90%.  I concur with the causes of death indicated by treating physician (Dr. R.L.W.) at St. Francis with the additional diagnosis of acute GI bleed.


Analysis

Upon consideration of the above, the Board finds that the criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  The Veteran died on January [redacted], 2000, with the immediate cause of death identified on his death certificate as liver encephalopathy due to liver failure as a consequence of cirrhosis of the liver.  As addressed more fully below, the Board finds that GI bleed as a complication of liver cirrhosis also contributed to the cause of his death.

The Veteran's service treatment records do not reflect any lay or medical evidence of a chronic liver or gastrointestinal disorder of any kind.  The postservice evidence first reflects treatment for GI bleeding and abnormal liver functioning in 1984, which is more than 8 years following the Veteran's discharge from service.  During his lifetime, the Veteran did not allege the onset of abnormal GI and/or liver functioning during service, or allege persistent or recurrent symptoms of such since service.  Additionally, the appellant herself has not made such allegations.  There is no medical opinion of record linking liver or GI abnormality to service or an event during active service.

On this record, the Board finds by a preponderance of the evidence that the causes of the Veteran's death, identified as liver encephalopathy due to liver failure as a consequence of cirrhosis of the liver as well as GI bleeding as a complication of cirrhosis of the liver, first manifested many years after service and are not shown to be causally related to an event in service.  Thus, the Board must deny the cause of death claim on direct and presumptive bases.

The primary theory in this case concerns whether the Veteran's service-connected seizure disorder caused and/or contributed to the cause of his death.  In particular, the appellant argues that clinical findings prior to his death suggested that he had suffered a seizure, such as dried blood in his mouth, diarrhea found throughout the house, and his unconscious presentation when found.

In support of this theory, the appellant has submitted the following definition of hepatic encephalopathy: 

[A] condition, usually occurring secondarily to advanced liver disease, marked by disturbance of consciousness that may progress to deep coma (hepatic coma), psychiatric changes of varying degree, flapping tremor, and fetor hepaticus.  Dorland's Pocket Medical Dictionary, 24th ed., p. 207 (1982).

The appellant has also submitted the opinion from the ER physician who first evaluated the Veteran upon his arrival by ambulance.  This physician, based upon review of the emergency room records and actual examination, finds that the Veteran had suffered a seizure at his home which contributed substantially to his death.

On the other hand, a VHA neurologist has concluded that the causes of the Veteran's death involved hepatic encephalopathy, hepatic failure, cirrhosis of the liver and GI bleed as a complication of cirrhosis of the liver.  

Thus, the Board must weigh the relative merits of this evidence in deciding this case.  Notably, the Board will not evaluate the opinions from VA examiners in 2008 and 2011 as these examination reports are deemed inadequate for rating purposes.  These opinions do not provide evidence favorable to the claim.

The Board first observes that there is no eyewitness account of the events leading to the Veteran's emergency room hospitalization on January 13, 2000.  The appellant does not allege direct personal observation of the relevant events in question, and the ER records from Community Hospital in Lakeview include relative interviews indicating that the Veteran had last been seen approximately 24 hours before he was found unconscious at his home.  At that time, they reported that the Veteran "seemed fine."

The Board next observes that there is no dispute of fact that the Veteran was found unconscious at his home with evidence of dried blood in his mouth and diarrhea throughout the house.  Notably, the Veteran's prior seizure episodes included tongue biting and incontinence.  The question presented is, in the context of no direct eyewitness accounts to the events on January 13, 2000, whether this circumstantial evidence demonstrates that the Veteran in fact suffered a seizure leading to his ER visitation.

The evidence supporting a theory that the Veteran suffered a seizure includes the comment from the responding emergency technician who commented that the "PT APPEARED POSTICTAL" and provided a diagnosis of suspected post-ictal seizure activity.  This assessment appears to be based upon knowledge that the Veteran had a seizure history and the circumstantial evidence cited above.  The ambulance records do not record any observation of seizure activity.

Additional evidence supporting the appellant's theory includes the direct opinions from Dr. M.R.M. who was the attending ER physician.  The first statement from Dr. M.R.M. only recites that the Veteran's chart recorded a history of the Veteran arriving at the ER after having suffered a seizure.  However, the probative value of this statement is limited as there was no personal observation of the Veteran having had an actual seizure, and Dr. M.R.M. did not provide any rationale as to how such a conclusion was reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability). 

The second statement from Dr. M.R.M. asserts that the Veteran was admitted to the ER on January 13, 2000 unresponsive with swollen ankles and feet after having a seizure.  This opinion was reportedly based upon "emergency room records and examination."  Dr. M.R.M.'s opinion thus holds some probative value to the question at hand, although the weight of this opinion suffers from a lack of clear explanation as to how the conclusion was reached.

On the other hand, the Board has received an opinion from a VHA neurologist who opines that the symptoms of unconsciousness, incontinence and dried blood in the mouth (which forms the basis of opinion that the Veteran had suffered a seizure prior to his ER visit) are attributable to GI bleed as a complication of cirrhosis of the liver.  This opinion was based upon the ambulance and ER records which had been reviewed by Dr. M.R.M., but also the terminal records from St. Francis which do not appear to have been considered by Dr. M.R.M.  

This VHA neurologist conceded that the Veteran's symptoms of unconsciousness, incontinence and dried blood in the mouth could be signs of a convulsive seizure, but also found that such signs could be indicative of a severe GI bleed.  The VHA neurologist specifically reviewed laboratory data from Community Hospital which demonstrated abnormally low hematocrit and hemoglobin levels, an abnormally low albumin which explained the swollen ankles and feet, and significantly elevated ammonia levels.  The VHA neurologist found a 90 percent probability that the Veteran's cause of death was triggered by an acute GI bleed as a complication of cirrhosis of the liver, manifested by hepatic encephalopathy, decreased mental status, dry blood in mouth and diarrhea with digested blood products, rather than a convulsive seizure.

Overall, the Board finds that the VHA neurologist opinion is highly persuasive and consistent with the known facts in this case.  With respect to the etiology of the dried blood, the VHA examiner opinion that this was attributable to GI bleed is consistent with the terminal records from St. Francis which noted that the Veteran presented with profound anemia, required numerous transfusions of blood and blood products, and had been formally diagnosed with GI bleed.  With respect to the Veteran's level of unconsciousness, the VHA examiner opinion that this was attributable to hepatic encephalopathy is consistent with the St. Francis hospitalization records which commented that the Veteran's level of consciousness seemed to correlate to changes in his ammonia level, and also with the definition of hepatic encephalopathy presented by the appellant.  This is further consistent with the Board's review of the record, indicating that the Veteran had been hospitalized for a 13 day period prior to his death without any documentation of observation of him having a seizure event.

Given these facts, the Board finds that the opinion from the VHA neurologist holds substantially more probative value than the opinions of Dr. M.R.M., the ambulance technicians and the appellant herself.  This physician had benefit of review of the actual terminal records, which provided findings consistent for the ultimate opinion provided.  The VHA neurologist's opinion is based upon a more accurate factual history which includes the St. Francis terminal records demonstrating treatment for GI bleed, which accounts for the symptoms relied upon by Dr. M.R.M. and the appellant for presenting a potential seizure theory.  

The VHA neurologist established strong medical training, expertise and experience in the relevant field of medicine, lending additional probative weight to his opinion.  As noted, he is the Director of the San Antonio VA Epilepsy Center of Excellence and a Neurologist who is a current Diplomate of the American Board of Psychiatry and Neurology, a member board of the American Board of Medical Specialties, and had worked in the field of Epilepsy for over two decades. 

Additionally, the VHA neurologist fully explained the basis for the opinion by referring to laboratory findings and the St. Francis terminal records which the Board finds is consistent with the evidentiary record, while Dr. M.R.M. and the appellant do not provide any significant rationale supporting their opinions.  They do not give any consideration to a GI bleed etiology which is significant given the diagnosis of GI bleed at St. Francis requiring transfusion as well as commentary that the Veteran's level of consciousness was correlating to changes in his ammonia level.  Notably, the ambulance technicians only provided an assessment of suspected post-ictal seizure activity and have no knowledge of subsequent treatment.

Finally, the VHA neurologist expressed a confidence in opinion by placing a 90 percent probability that the Veteran's symptoms of unconsciousness, dried blood in mouth and incontinence were attributable to his GI bleed.  This level of confidence appears to be consistent with the clinical diagnoses of GI bleed and hepatic encephalopathy recorded in the terminal records.  Notably, the definition of hepatic encephalopathy does not prove that the Veteran had a seizure disorder, and appears to support a finding that hepatic encephalopathy may affect mental status and consciousness.

For these reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected seizure disorder did not cause or contribute substantially or materially to the cause death; his symptoms of hepatic encephalopathy, decreased mental status, dry blood in mouth and diarrhea prior to his death were attributable to the complications of liver cirrhosis including a GI bleed.  The claim of entitlement to service connection for the cause of death, therefore, must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).



ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


